EXHIBIT 10.44

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

By and Between

 

BROWN BROTHERS HARRIMAN & CO.

 

and

 

NEOSE TECHNOLOGIES, INC.

 

Dated as of January 30, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT, dated as of January 30, 2004, is between BROWN BROTHERS
HARRIMAN & CO., a private bank organized as a partnership (“Bank”), and NEOSE
TECHNOLOGIES, INC., a Delaware corporation (“Borrower”).

 

W I T N E S S E T H:

 

Bank and Borrower, in consideration of the mutual agreements herein contained,
and for other good and valuable consideration, hereby agree as follows:

 

ARTICLE 1.

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.1 Certain Defined Terms.

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“Affiliate” of any Person means any other Person (i) which directly or
indirectly controls, is controlled by or is under common control with such
Person, (ii) which directly or indirectly beneficially owns or holds ten percent
(10%) or more of any class of voting stock of such Person, or (iii) ten percent
(10%) or more of any class of voting stock of which is directly or indirectly
beneficially owned or held by such Person.

 

“As-Offered Fixed Rate” means a fixed rate of interest quoted by Bank for fixed
periods which Bank may offer from time to time.

 

“As-Offered Fixed Rate Term” means each period of approximately ninety (90) days
commencing on the first day of each Fiscal Quarter, or such other period of time
as Bank may offer in its sole discretion.

 

“Base Rate” means a fluctuating rate per annum equal to the rate of interest
established by Bank in Philadelphia, Pennsylvania from time to time as its “base
rate” charged by Bank to commercial borrowers in the United States. The Base
Rate is determined from time to time by the Bank as a means of pricing some
loans to its borrowers. The Base Rate is not tied to any external rate of
interest or index, and does not necessarily reflect the lowest rate of interest
actually charged by the Bank to any particular class or category of customers.
If and when the Base Rate changes, the rate of interest with respect to any
advance to which the Base Rate applies will change automatically without notice
to Borrower, effective on the date of any such change. There are no required
minimum interest periods for advances bearing interest at the Base Rate.

 

“Bond Acquisition” means the early redemption of the Series A Bonds and the
reissuance thereof by the MCIDA to the Bank, or any transaction of similar
effect.

 

“Bond Transaction” has the meaning set forth in Section 2.1 hereof.



--------------------------------------------------------------------------------

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks are authorized or required to close under the laws of the Commonwealth of
Pennsylvania.

 

“Capital Lease” means (a) any lease for property (real, personal or mixed) under
which Borrower is the lessee and which, in accordance with GAAP, is or should be
capitalized on the books of Borrower; and (b) any loan or other financing the
proceeds of which are used or are to be used for the acquisition of equipment to
be used in Borrower’s business.

 

“Change of Control” is deemed to occur if a Person is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934,
except that a person shall be deemed to be the “beneficial owner” of all
securities that such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than thirty-five percent (35%) of the total voting power of
all outstanding shares of capital stock having ordinary power to vote in the
election of directors of Borrower.

 

“Closing” means the time of the initial execution and delivery of this Agreement
and the making of the Loan.

 

“Collateral” has the meaning set forth in Section 3.1(e) hereof.

 

“Computer Software” means all computer applications software, owned or licensed
by Borrower, whether for general business usage or specific,
unique-to-the-business usage, and all computer operating, security or
programming software, owned or licensed by Borrower.

 

“Copyrights” means registered copyrights, copyright applications and registered
copyrights.

 

“Credit Obligation” has the meaning set forth in Section 6.1(g) hereof.

 

“Disclosure Schedule” means the disclosure schedule prepared and signed by
Borrower and attached hereto as Exhibit D setting forth certain information with
respect to Borrower.

 

“Environmental Laws” means all provisions of laws, statutes, ordinances, rules,
regulations, permits, licenses, judgments, writs, injunctions, decrees, orders,
awards and standards (having the force and effect of law) promulgated by any
governmental authority concerning health, safety and protection of, or
regulation of the discharge of substances into, the environment.

 

“Event of Default” has the meaning set forth in Section 6.1 hereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any regulations issued thereunder by the PBGC or the U.S. Department of
Labor.

 

- 2 -



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business, whether or not incorporated,
which together with Borrowers would be treated as a single employer under
Section 4001 of ERISA.

 

“Financial Assets” means all cash, cash equivalents, savings deposits, bank
accounts, investment accounts, certificates of deposit, time deposits, money
market accounts and marketable securities belonging to Borrower.

 

“Fiscal Quarter” means any of the quarterly accounting periods of Borrower.

 

“Fiscal Year” of Borrower means each twelve-month period ending December 31.

 

“GAAP” means generally accepted accounting principles and practices applied on a
consistent basis.

 

“GE Equipment” means any and all equipment, whether now owned or hereafter
acquired by Borrower and constituting Permitted Indebtedness hereunder, financed
by General Electric Capital Corporation (“GE”) and upon which GE maintains a
lien. The GE Equipment owned by Borrower as of the date of Closing is listed on
the Disclosure Schedule.

 

“Initial Advance” means the portion of the Term Loan to be advanced to Borrower
at Closing, as more fully described in Section 2.2.(b) herein.

 

“Intangibles” means, at a particular date, all assets of Borrower that would be
classified as intangible assets in accordance with GAAP.

 

“Intellectual Property” means, collectively: (a) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all Patents; (b) all Trademarks, trade dress, logos,
trade name, fictitious names, brand names, brand marks, domain names and
corporate names, together with all transactions, adaptations, derivations, and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith; (c) all
copyrightable works, all Copyrights, and all applications, registrations, and
renewals in connection therewith; (d) all mask works and all applications,
registrations, and renewals in connection therewith; (e) all trade secrets
(including ideas, research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, technical data, designs
drawings and specifications); (f) all Computer Software (including, but not
limited to data, source codes, object codes, specifications and related
documentation); (g) all other proprietary rights; and (h) all copies and
tangible embodiments thereof (in whatever form or medium); in each case, which
property is owned or controlled by Borrower and is used in and is necessary for
the operation of Borrower’s business.

 

“Interest Payment Date” means March 31, June 30, September 30 and December 31 of
each year, commencing March 31, 2004.

 

- 3 -



--------------------------------------------------------------------------------

“LIBOR” means the London inter-bank offered rate for the applicable LIBOR Term,
determined by Bank by reference to market reporting services available to Bank
and other banks and financial institutions.

 

“LIBOR Term” means each period of approximately ninety (90) days commencing on
the first day of each Fiscal Quarter.

 

“Liquidity” means all Financial Assets in the control, custody and/or possession
of Bank.

 

“Loan Account” has the meaning set forth in Section 2.3(f) hereof.

 

“Loan” has the meaning set forth in Section 2.1 hereof.

 

“Loan Documents” means this Agreement, the Note, the Mortgage, the Security
Agreement, and all other documents, agreements, instruments, certificates and
notices at any time delivered by any Person (other than Bank) in connection with
any of the foregoing, as same may be amended, modified or supplemented from time
to time.

 

“MCIDA” means the Montgomery County (Pennsylvania) Industrial Development
Authority, a body corporate and politic and a public instrumentality of the
Commonwealth of Pennsylvania.

 

“MCIDA Bonds” means those certain (i)Montgomery County Industrial Development
Authority Variable Rate Demand Revenue Bonds (Neose Technologies, Inc. Project)
Series A of 1997 in the amount of $1,000,000 (the “Series A Bonds”), and (ii)
Montgomery County Industrial Development Authority Federally Taxable Variable
Rate Demand Revenue Bonds (Neose Technologies, Inc. Project) Series B of 1997 in
the amount of $8,400,000 (the “Series B Bonds”).

 

“Mortgage” means the Open-End Mortgage and Security agreement dated of even date
herewith from Borrower, as mortgagor, to Bank, as mortgagee, with respect to the
real property located at 102 Witmer Road, Horsham, Pennsylvania.

 

“Mortgaged Property” means the real property of Borrower which is subject to the
lien of the Mortgage.

 

“Multiemployer Plan” means a Plan described in Section 4001(a)(3) of ERISA which
covers employees of Borrower or of an ERISA Affiliate.

 

“Note” means the Term Loan Note.

 

“Patents” means all letters patent and pending applications for patents of the
United States and all countries foreign thereto, including regional patents,
certificates of invention and utility models, rights of license or otherwise to
or under letters patent, certificates of intention and utility models which have
been opened for public inspection and all reissues, divisions, continuations and
extensions thereof.

 

- 4 -



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation, or any governmental
agency or instrumentality succeeding to the functions thereof.

 

“Permitted Indebtedness” means all types of borrowings permitted pursuant to
Section 5.11(c).

 

“Permitted Liens” means:

 

(1) liens and security interests granted in favor of Bank;

 

(2) the lien in favor of the Series A Bonds and, subject to Section 3.2 (a)
herein, the Series B Bonds;

 

(3) utility, access or other easements and rights of way, restrictions and
exceptions which do not materially impair the operation or value thereof;

 

(4) deposits under workers’ compensation, unemployment and social security or
similar laws, or to secure performance of bids, tenders, contracts (other than
for the repayment of borrowed money) or leases to secure indemnity, performance
or similar bonds in the ordinary course of business;

 

(5) liens imposed by law (whether or not inchoate), such as carriers’,
warehousemen’s, materialmen’s or mechanics’ liens, incurred in good faith in the
ordinary course of business, and which are not delinquent, and liens arising out
of a judgment or award with respect to which an appeal is being prosecuted, a
stay of execution pending such appeal having been secured or applied for and not
denied or rendered ineffective;

 

(6) liens for taxes, assessments or governmental charges or levies on property
if the same shall not at the time be delinquent, or are being contested in good
faith and by appropriate proceedings;

 

(7) the existing security interests in, and Capital Leases with respect to,
equipment listed on the Disclosure Schedule with reference to the definition of
“Permitted Liens”;

 

(8) those encumbrances or interests listed on Schedule B to the title insurance
policy delivered to Bank in accordance with Section 3.1(h) hereof;

 

(9) future security interests in, and Capital Leases with respect to, equipment
securing indebtedness permitted pursuant to Section 5.11(c) hereof; and

 

(10) future liens and security interests granted in favor of Borrower’s
landlords, which liens secure leasehold improvements financed by such landlords,
but only to the extent such liens are limited to the improvements and fixtures
financed by such landlords.

 

“Person” means an individual, corporation, limited liability company,
association, partnership, business, joint venture, trust estate, unincorporated
organization, government or any agency or political subdivision thereof, or any
other entity.

 

- 5 -



--------------------------------------------------------------------------------

“Plan” means any plan maintained by Borrower or by an ERISA Affiliate.

 

“Prohibited Transaction” means any non-exempt transaction set forth in Section
406 of ERISA or Section 4975 of the Internal Revenue Code.

 

“Reportable Event” means any of the events set forth in Section 4043 of ERISA.

 

“Second Advance” means the portion of the Term Loan to be advanced to Borrower
subsequent to Closing pursuant to the terms and conditions of this Agreement, as
more fully described in Section 2.2(b) herein.

 

“Securities Laws” means the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, and all of the rules and
regulations promulgated under both such acts.

 

“Security Agreement” means the General Security Agreement dated of even date
herewith, from Borrower to Bank.

 

“Term Loan” has the meaning set forth in Section 2.1 hereof.

 

“Term Loan Note” means the Note described in Section 2.2(b) hereof.

 

“Third Advance” means an additional advance to Borrower of $1,000,000, which
advance shall be made only if the Bond Acquisition is not completed on or before
March 31, 2004 (as more fully described in Section 3.3 herein), and the
consequential increase of the Term Loan hereunder to $9,000,000 in the
aggregate.

 

“Total Debt” means, as applied to Borrower, the sum of all indebtedness for
borrowed money (including, without limitation, Capital Lease obligations,
subordinated debt and unreimbursed drawings under letters of credit), or any
other monetary obligation evidenced by a note, bond, debenture or other similar
agreement or instrument of Borrower.

 

“Trademarks” means registered trademarks, registered service marks, trademark
and service mark applications, and unregistered trademarks and service marks.

 

- 6 -



--------------------------------------------------------------------------------

Section 1.2 Accounting Terms.

 

All accounting terms not specifically defined herein shall be construed, and all
financial data submitted pursuant to this Agreement shall be prepared, in
accordance with GAAP applied in a manner consistent with the application of GAAP
in the preparation of the financial statements mentioned in Section 4.4.

 

ARTICLE 2.

THE TERM LOAN

 

Section 2.1 The Loan.

 

Subject to the terms and conditions hereinafter provided, Bank agrees to extend
credit to Borrower in the form of a term loan (the “Term Loan”) in the amount of
up to $9,000,000, but no less than $8,000,000, which shall be advanced to
Borrower for the purpose of repaying certain outstanding indebtedness of
Borrower, to fund new leasehold improvements, and for other general corporate
purposes; provided however, that, if the Third Advance is not made pursuant to
the terms hereof, the Term Loan shall be in the amount of $8,000,000. The Term
Loan is sometimes referred to herein as the “Loan.” For the avoidance of doubt,
the parties acknowledge and agree that this Agreement, the Note and Security
Agreement, and the extension of the Term Loan pursuant thereto, constitute the
first part of a two-part (or three-part, as applicable) transaction between Bank
and Borrower, the second part of which (the “Bond Transaction”) shall be
completed following the Closing Date, as more fully described in Section 3.2
herein.

 

Section 2.2 Term Loan.

 

(a) Term Loan. Bank shall lend to Borrower pursuant to the Term Loan the
aggregate sum of (i) $9,000,000, if the Third Advance is made or (ii)
$8,000,000, if the Third Advance is not made.

 

(b) Advances. At Closing, subject to satisfaction of the terms and conditions
set forth in this Agreement, Bank shall make an Initial Advance of $6,200,000 to
Borrower under the Term Loan. Bank shall make a Second Advance of $1,800,000 to
Borrower under the Term Loan subsequent to Closing upon satisfaction of the
conditions set forth in this Agreement. It is expressly understood and
covenanted by Borrower that the Second Advance will be consummated, and all
conditions precedent with respect thereto be satisfied, on or before March 1,
2004. As more fully described in Section 3.3 herein, if the Bond Transaction has
not been completed on or before March 31, 2004, Bank shall make the Third
Advance of $1,000,000 to Borrower under the Term Loan upon satisfaction of the
conditions set forth in Section 3.3 of this Agreement.

 

(c) Term Loan Note. The indebtedness of Borrower in respect of the Term Loan
shall be evidenced by the Term Loan Note executed by Borrower in favor of Bank
in the form attached hereto as Exhibit A.

 

(d) Interest. The outstanding principal amount of the Term Loan Note shall bear
interest at Borrower’s option, at: (1) the As-Offered Fixed Rate; or (2) LIBOR
plus 3.00%

 

- 7 -



--------------------------------------------------------------------------------

(provided, however, that if Borrower fails to maintain Liquidity of at least
$18,000,000, based on Bank’s determination (in its sole discretion), then option
(2) shall be LIBOR plus 3.50%). Borrower shall provide Bank with telephonic
notice prior to the initial advance of the Term Loan and, if applicable, not
less than 2 Business Days prior to the last day of each LIBOR Term or As-Offered
Fixed Rate Term, as the case may be, of Borrower’s selection of a rate option
and term, which telephonic notice shall be promptly confirmed in writing. In the
absence of such notice, the interest rate on the Term Loan Note shall continue
at the LIBOR rate as provided herein, or, in the event a LIBOR rate is not
available, the Base Rate plus 0.50% (or, if Borrower’s Liquidity is less than
$18,000,000, the Base Rate plus 1.00%). Interest shall be due and payable to
Bank quarterly on each Interest Payment Date.

 

(e) Maturity. The principal of the Term Loan Note shall be paid in 36 equal
quarterly installments of (a) $250,000 if the Third Advance is made, or (b)
$222,222.22 if the Third Advance is not made, on March 31, June 30, September 30
and December 31 of each year, commencing on March 31, 2005, subject to the
prepayment provision contained herein.

 

(f) Optional Prepayments. The principal of the Term Loan Note, with respect to
an As-Offered Fixed Rate Loan, may be prepaid in whole or in part (but if in
part only in amounts of $100,000 or integral multiples of $25,000 in excess
thereof) at any time, by Borrower upon three Business Days’ written notice to
Bank, which prepayment shall be subject to a prepayment premium in an amount to
be determined by Bank. The principal of the Term Loan Note, with respect to a
LIBOR-based interest rate Loan or a Base Rate-based interest rate Loan, as the
case may be, may be prepaid in whole or in part (but if in part only in amounts
of $100,000 or integral multiples of $25,000 in excess thereof) at the end of
the applicable LIBOR Term or term of a Base Rate-based interest rate Loan, by
Borrower upon three Business Days’ written notice to Bank. In the event of the
prepayment of any portion of the Term Loan Note during any period in which the
Term Loan Note shall bear interest at a LIBOR-based interest rate prior to the
end of the applicable LIBOR Term, Borrower shall pay to Bank, concurrently
therewith, a “breakage fee” equal to the excess, if any, of (i) the amount of
interest which otherwise would have accrued on the principal amount so repaid
for the period from the date of such repayment to the last day of the LIBOR Term
for such amount at the applicable rate of interest for such amount provided for
herein, over (ii) the interest component of the amount Bank would have bid in
the London interbank market for Dollar deposits of leading lenders and amounts
comparable to such principal amount and with maturities comparable to such
period (it being conclusively presumed for such purpose that Bank shall have
purchased funds at the applicable LIBOR corresponding to such principal for the
applicable LIBOR Term). No partial prepayment shall reduce Borrower’s obligation
to make principal payments next becoming due under the Term Loan Note, but shall
reduce such principal payment obligations in reverse order of due date.

 

Section 2.3 Other Provisions.

 

(a) Interest on the Note shall be calculated based upon a 360-day year for the
actual number of days elapsed.

 

(b) Whenever any payment to be made hereunder or under the Note shall be stated
to be due on a day that is not a Business Day, such payment may be made on the
next

 

- 8 -



--------------------------------------------------------------------------------

succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest hereunder or under the Note,
as the case may be.

 

(c) In connection with the Loan provided hereunder, Borrower shall (1) pay to
Bank at the Closing a closing fee equal to one-quarter of one percent of the
Loan (the “Closing Fee”); (2) pay or reimburse Bank at the Closing (upon
presentation by Bank to Borrower of reasonably detailed supporting
documentation) for the reasonable costs and expenses of Bank in connection with
the preparation, execution, issuance and delivery of this Agreement and the
other instruments and documents to be delivered hereunder including, but not
limited to, (i) reasonable fees and out-of-pocket expenses and disbursements of
Bank and Bank’s counsel; (3) pay or reimburse Bank for all title insurance
premiums and other filing fees incurred by it in connection with obtaining or
securing the Bank’s interest in the Collateral; (4) pay or reimburse Bank for
all real estate evaluation and appraisal fees in connection with this Agreement;
and (5) pay or reimburse Bank on demand for the reasonable costs and expenses,
if any, of Bank in connection with any amendments to this Agreement and the Note
and the enforcement of this Agreement and the Note (including the reasonable
fees and out-of-pocket expenses of Bank’s counsel with respect thereto). All of
the foregoing fees and expenses will be due and payable to Bank regardless of
whether this Agreement and the transactions contemplated thereby are
consummated.

 

(d) Payment by Borrower of all amounts due hereunder shall be made by debit of a
deposit account of Borrower maintained with Bank, as Bank may from time to time
request.

 

(e) Notwithstanding any provision herein to the contrary, during any period in
which an Event of Default shall have occurred and is continuing hereunder,
interest shall accrue on the outstanding principal of the Note at a rate per
annum equal to the then interest rate applicable to the Loan pursuant to Section
2.2(c) hereof plus 2% (the “Default Rate”).

 

(f) Bank shall open and maintain on its books a loan account (the “Loan
Account”) with respect to repayments, prepayments, the computation and payment
of interest and fees and the computation and final payment of all other amounts
due and sums paid to Bank under this Agreement and the Note. Unless Borrower
objects in writing to the information contained in a statement delivered to
Borrower by Bank regarding the Loan Account within thirty (30) days of receipt
of such statement, the information contained in such statement and in the Loan
Account will, absent manifest error, be conclusive and binding on Borrower as to
the amount at any time due to Bank from Borrower under this Agreement and the
Note.

 

ARTICLE 3.

CONDITIONS OF LOAN

 

Section 3.1 Conditions Precedent to Loan and Initial Advance.

 

The obligation of Bank to make the Loan and the Initial Advance is subject to
the conditions precedent that Bank shall have received at or before the Closing,
all of the following, in form and substance satisfactory to Bank:

 

(a) A copy, certified in writing by the Secretary or an Assistant Secretary of
Borrower, of (1) resolutions of the Board of Directors of Borrower evidencing
approval of this

 

- 9 -



--------------------------------------------------------------------------------

Agreement, the Note, the Mortgage, the Security Agreement, and other matters
contemplated hereby and, (2) each document evidencing any other necessary
corporate action and any required approvals from governmental authorities with
respect to this Agreement, the Note, the Mortgage, the Security Agreement, and
other matters contemplated hereby.

 

(b) An opinion or opinions of counsel for Borrower in form and substance
satisfactory to Bank.

 

(c) A written certificate by the Secretary or an Assistant Secretary of
Borrower, confirming the names and signatures of the officers of Borrower
authorized to sign this Agreement, the Note, the Mortgage, the Security
Agreement, and the other documents or certificates of Borrower to be executed
and delivered pursuant hereto. Bank may conclusively rely on, and be protected
in acting upon, such certificate until it shall receive a further certificate by
the Secretary or an Assistant Secretary of Borrower amending the prior
certificate.

 

(d) The Note, duly executed on behalf of Borrower.

 

(e) The Security Agreement granting to Bank a security interest in substantially
all of the real and personal property owned by Borrower, including accounts,
goods (including inventory, equipment other than (x) the GE Equipment, and (y)
equipment financed pursuant to Section 5.11(c) hereof, and fixtures), general
intangibles (excluding Intellectual Property), chattel paper, documents and
instruments, books and records, letters of credit and letter of credit rights,
tort claims, insurance claims, and all other rights to payment not included in
the foregoing, whether now owned or hereafter acquired, and all proceeds
thereof, all as more particularly described in the Security Agreement
(collectively, the “Collateral”).

 

(f) Results of UCC, tax lien, judgment and litigation searches on Borrower and,
if applicable, releases and/or termination statements terminating, or other
evidence satisfactory to Bank of the termination of, all liens and security
interests relating to the Collateral.

 

(g) Authorization to file UCC-1 financing statements with respect to the
Collateral.

 

(h) The Mortgage, together with a lender’s policy of title insurance with
respect to the Mortgaged Property, in form satisfactory to Bank, insuring the
lien thereof, in an amount not less than $8,000,000, subject only to liens of
the Prior Mortgages (as defined in the Mortgage).

 

(i) ACORD 25 and ACORD 27 certificates of insurance or other evidence of
Borrower’s insurance coverage as required by Section 5.3 hereof and by the
provisions of the Mortgage and the Security Agreement.

 

(j) Payment to Bank of the Closing Fee and all other fees and expenses payable
to Bank pursuant to and in connection with this Agreement. For the avoidance of
doubt, fees and expenses payable to Bank with respect to the Bond Transaction
shall not be required to be paid on the Closing Date.

 

- 10 -



--------------------------------------------------------------------------------

(k) An appraisal with respect to the Mortgaged Property, performed by an
appraiser and in form and substance satisfactory to Bank.

 

(l) Borrower’s business and financial projections for Fiscal Year 2004 in form
and substance reasonably satisfactory to Bank in its sole discretion.

 

(m) Certified copies of the Certificate of Incorporation and bylaws (and all
amendments thereto) of Borrower, and certificates of good standing of Borrower,
evidencing its good standing as a corporation under the laws of its jurisdiction
of incorporation and jurisdictions where Borrower is duly qualified to conduct
business.

 

(n) Such other certificates, instruments, agreements, approvals and opinions as
Bank may reasonably require.

 

Section 3.2 Conditions Precedent to Second Advance.

 

The obligation of Bank to make the Second Advance (and the Third Advance, if the
conditions precedent set forth in Section 3.3 are satisfied) under the Loan is
subject to the further conditions precedent that:

 

(a) The representations and warranties contained in Article IV hereof shall be
accurate on and as of the date of disbursement of the Second Advance (or the
Third Advance, if applicable) as though made on and as of such date;

 

(b) No Event of Default shall have occurred and be continuing or will result
from the making of the Second Advance (or the Third Advance, if applicable), and
no event shall have occurred and be continuing that with notice or lapse of time
or both would, if unremedied, be an Event of Default; and

 

(c) No material adverse change, as determined by Bank in its reasonable
discretion, shall have occurred since the date of this Agreement in the
financial condition, results of operation or business prospects of Borrower.

 

(d) Concurrent with the Second Advance the early redemption of the Series B
Bonds in full by the Borrower shall be consummated in accordance with the
applicable MCIDA Bond documents, which shall have occurred on or before March 1,
2004. Borrower shall deliver to the Bank evidence of consummation of such
redemption, along with a policy of title insurance insuring the Mortgage as a
second mortgage lien subject only to the prior mortgage lien of Jefferson Bank
with respect to the Series A Bonds in the original principal amount of
$1,000,000, which title insurance policy shall be acceptable to the Bank in all
respects in the sole discretion of the Bank, and any other documentation as the
Bank may reasonably request.

 

- 11 -



--------------------------------------------------------------------------------

(e) The Bank shall have received such additional documents or instruments, and
such additional approvals and opinions as the Bank may request, under the terms
of this Agreement, the other Loan Documents or otherwise.

 

The request for, and acceptance of, the Second Advance (or the Third Advance, if
applicable) by Borrower shall be deemed a representation and warranty by
Borrower that each of the conditions specified in this subsection has been
satisfied.

 

Section 3.3 Condition Subsequent to Loan.

 

Borrower agrees, as a condition subsequent hereunder, that it shall use its best
efforts to consummate the Bond Acquisition on or before February 29, 2004. In
the event the Bond Acquisition does not occur on or before February 29, 2004,
Bank will extend the date for performance by Borrower until March 31, 2004;
provided, Borrower is using, and is continuing to use, its best efforts with
respect thereto. If the Bond Transaction does not occur on or before such
extended date of March 31, 2004, the Borrower shall borrow and the Bank shall
make to Borrower, the Third Advance, subject to the satisfaction of each of the
conditions precedent set forth in Section 3.2 (a), (b), (c), and (e) herein
(which conditions precedent shall be deemed applicable to the Third Advance and
shall be satisfied prior to the Bank’s funding thereof).

 

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Bank as follows:

 

Section 4.1 Existence; Authority.

 

Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware. Borrower has all requisite
corporate power and authority, corporate and otherwise, to conduct its business
and to own its properties and is duly qualified as a foreign corporation in good
standing in all jurisdictions in which its failure so to qualify could have a
material adverse effect on its financial condition, operations or business
prospects. Borrower does not have any subsidiaries or affiliates, or in the past
five years has not used any trade or other fictitious names.

 

Section 4.2 Authorization.

 

The execution, delivery and performance by Borrower of this Agreement, the Note,
the Mortgage and the Security Agreement have been duly authorized by all
necessary corporate action, and do not and will not violate any current
provision of any government regulation or statute material to the on-going
operation of Borrower’s business or of the charter or by-laws of Borrower or
result in a breach of, or constitute a default under any indenture, instrument
or other material agreement to which Borrower is a party or by which it or its
properties may be bound or affected, or result in the creation or imposition of
any lien, charge or other security interest or encumbrance of any nature
whatsoever upon any of the property or assets of Borrower, other than as
contemplated by the Mortgage and the Security Agreement.

 

- 12 -



--------------------------------------------------------------------------------

Section 4.3 Validity of Agreement, Note and Security Agreement.

 

This Agreement constitutes, and the Note, the Mortgage, the Security Agreement
and the other Loan Documents to which Borrower is a party, when duly executed
and delivered will constitute, valid and legally binding obligations of
Borrower, enforceable in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

 

Section 4.4 Financial Information.

 

The financial statements of Borrower furnished to Bank were prepared in
accordance with GAAP, consistently applied, and fairly and accurately present
the financial condition of Borrower as of the dates and for the periods therein
indicated. Except as set forth on the Disclosure Schedule, there has been no
material adverse change in the financial condition and results of operations or
business prospects of Borrower from those shown in the most recent of such
financial statements.

 

Section 4.5 Litigation.

 

There are no actions, suits or proceedings pending or, to the knowledge of
Borrower, threatened against Borrower or any of its properties before any court
or governmental department, commission, board, bureau, agency or instrumentality
(domestic or foreign) that, if determined adversely to Borrower, would have a
material adverse effect on the financial condition, operations or business
prospects of Borrower.

 

Section 4.6 Contingent Liabilities.

 

Except as set forth on the Disclosure Schedule, there are no suretyship
agreements, guarantees or, to the best knowledge of Borrower, other contingent
liabilities of Borrower that are not disclosed on the financial statements
mentioned in Section 4.4.

 

Section 4.7 Investment Company Act.

 

Borrower is not an “investment company,” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 4.8 Federal Reserve Regulations.

 

No indebtedness that is required to be, or will be, reduced or retired from the
proceeds of the Loans was incurred for the purpose of purchasing or carrying any
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System (12 C.F.R. 221, as amended), and Borrower does not
own or have any present intention to acquire any such margin stock. Borrower is
not engaged in, nor does it have as one of its substantial activities, the
business of extending or obtaining credit for the purpose of purchasing or
carrying margin stock, and no proceeds of the Loan have been or will be used for
such purpose or for the purpose of purchasing or carrying any such margin stock.

 

- 13 -



--------------------------------------------------------------------------------

Section 4.9 Taxes.

 

Borrower has filed or has caused to be filed all tax returns and reports
required by law to be filed, and all taxes, assessments and other governmental
charges (other than those presently payable without penalty or interest and
those for which the sanctions, penalties and interest resulting from a failure
to timely make payment would not have, individually or in the aggregate, a
material adverse effect on the financial condition, operations or business
prospects of Borrower) upon it or any of its assets or income which are due and
payable, have been paid, except as set forth on the Disclosure Schedule. Any
charges, accruals and reserves on Borrower’s books with respect to federal
income taxes for all fiscal periods to date are considered adequate. There is no
unpaid assessment against Borrower for additional federal income tax for any
fiscal period (or any basis for a material unpaid assessment) known to Borrower.

 

Section 4.10 Title; Encumbrances.

 

Borrower has good and indefeasible title to all of its properties and assets
that it purports to own. Neither the Collateral nor the Mortgaged Property is,
nor upon the making of the Loan will be, subject to any lien, encumbrance or
security interest (other than the Permitted Liens) except in favor of Bank under
the Mortgage and the Security Agreement. Borrower has not agreed with any entity
(other than Bank) not to pledge, encumber or otherwise grant a lien or security
interest upon its properties or assets except for such assets as comprise
collateral for or are otherwise subject to a Capital Lease, or except as may
otherwise be prohibited by the documents entered into among the parties relating
to the MCIDA Bonds.

 

Section 4.11 Consents.

 

No authorization, consent, approval, license, exemption by or filing or
registration with any court or governmental department, commission, board
(including the Board of Governors of the Federal Reserve System), bureau, agency
or instrumentality is or will be necessary for the valid execution, delivery or
performance by Borrower of this Agreement, the Note, or the Security Agreement.

 

Section 4.12 Compliance with Laws.

 

Except to the extent that the failure to so comply would not have a material
adverse effect, individually or in the aggregate, on the financial condition,
operations or business prospects of Borrower: (a) Borrower is in compliance with
all laws, regulations and other requirements pertaining to its business; and (b)
Borrower has not, within the past three (3) years, received any notice or formal
or, to Borrower’s knowledge, any informal complaint or claim alleging that
Borrower has failed to comply with any law, regulation or other requirement
pertaining to its business, except (with respect to this clause (b)) as set
forth on the Disclosure Schedule.

 

Section 4.13 Environmental Laws.

 

Borrower is in compliance, in all material respects, with all Environmental Laws
(as defined below), including, without limitation, all Environmental Laws in
jurisdictions in which

 

- 14 -



--------------------------------------------------------------------------------

Borrower owns or operates, or has owned or operated, a facility or site, stores
Collateral, arranges or has arranged for disposal or treatment of hazardous
substances, solid waste or other waste, accepts or has accepted for transport
any hazardous substances, solid waste or other wastes or holds or has held any
interest in real property or otherwise. Except as set forth on the Disclosure
Schedule: (a) no litigation, action or overt investigation arising under,
relating to or in connection with any Environmental Law is pending or, to the
best knowledge of Borrower, threatened; and (b) to the best knowledge of
Borrower, no proceeding, inquiry, request for information or administrative
action is either pending or threatened; against Borrower, any real property in
which Borrower holds or has held an interest or any past or present operation of
Borrower. No release, threatened release or disposal of hazardous waste or
substances, solid waste or other wastes is occurring, or to the best knowledge
of Borrower, has occurred, on, under or to any real property in which Borrower
holds any interest or performs any of its operations, in violation of any
Environmental Law.

 

Section 4.14 ERISA.

 

Except as would not have a material adverse effect, individually or in the
aggregate, on the financial condition, operations or business prospects of
Borrower, Borrower is in compliance with all applicable provisions of ERISA, and
no Prohibited Transaction has occurred and is continuing with respect to any
Plan. Neither the Borrower nor any ERISA Affiliate maintains or has ever
maintained a Plan subject to Title IV of ERISA or Section 412 of the Code, or is
or has been a contributing employer with respect to any Multiemployer Plan.

 

Section 4.15 Indebtedness.

 

Borrower is not liable to any Person for indebtedness for money borrowed other
than as disclosed to Bank in the Disclosure Schedule.

 

Section 4.16 Information; No Untrue Statement.

 

All information heretofore furnished by Borrower to Bank in writing for purposes
of or in connection with this Agreement or the Note or the borrowing
contemplated hereby or thereby is true and accurate in all material respects or,
in the case of projections, based upon reasonable estimates, on the date as of
which such information is stated or certified. No representation or warranty
contained herein or in any certificate or other document furnished by Borrower
pursuant to this Agreement contains any untrue statement of material fact or
omits to state a material fact necessary to make such representation or warranty
not misleading in light of the circumstances under which it was made.

 

Section 4.17 Agreements and Orders.

 

Borrower is not in default in the performance of any agreement or instrument to
which it is a party or by which its properties are bound, or with respect to any
order, writ, injunction, or decree of any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
except to the extent that such default would not have a material adverse effect
on the financial condition, results of operations or business prospects of
Borrower.

 

- 15 -



--------------------------------------------------------------------------------

Section 4.18 Operation of Business.

 

Borrower possesses (i) all material licenses, permits and other governmental
authorizations, and (ii) all material franchises and Intellectual Property
rights, or rights in any of the foregoing, adequate for the conduct of its
business as now conducted and presently proposed to be conducted, without
conflict with the material rights or claimed rights of others, except to the
extent same is permitted under applicable law.

 

Section 4.19 Perfection of Liens.

 

The Bank, upon filing of the UCC-1 financing statement with the Secretary of
State of the State of Delaware, and recording of the Mortgage with the Office of
the Montgomery County, Pennsylvania Recorder of Deeds, each prepared in
connection with this Agreement, will have filed of record financing statements
and other documents or lien instruments in all places as are necessary to
perfect the security interests, liens, and other encumbrances granted by this
Agreement, the Mortgage or the Security Agreement, and no further action
(including the filing or recording of any documents or instrument, other than
the periodic filing of UCC-3 continuation statements) is or will be necessary in
order to establish, perfect or maintain the security interests, liens, and other
encumbrances granted or confirmed by this Agreement, the Mortgage or the
Security Agreement.

 

Section 4.20 Securities Laws.

 

All registration statements, reports, definitive proxy statements and other
filings of Borrower did comply, as of their respective filing dates, in all
material respects with the requirements of all applicable Securities Laws, and
did not contain any untrue statement of a material fact, or fail to state a
material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading, as of their respective filing dates.

 

Section 4.21 Other Agreements.

 

Borrower is not a party to any indenture, loan or credit agreement, or to any
lease or other agreement or instrument, or subject to any charter or corporate
restriction, which could have a material adverse effect on its business,
properties, assets, or condition, financial or otherwise, or adversely effect
its ability to materially perform its obligations under this Agreement, or the
other Loan Documents to which it is a party.

 

Section 4.22 Labor Disputes and Casualties.

 

Borrower is not affected by any fire, explosion, accident, strike, lockout, or
other labor dispute, drought, storm, hail, earthquake, embargo, act of public
enemy, or other casualty (whether or not covered by insurance) which materially
and adversely affects its business, properties, assets, or condition, financial
or otherwise, or its ability to perform its obligations under this Agreement, or
the other Loan Documents to which it is a party.

 

- 16 -



--------------------------------------------------------------------------------

Section 4.23 Intellectual Property.

 

(a) The Borrower has ownership or license or legal right to use all Intellectual
Property other than Intellectual Property generally available on commercial
terms from other sources. All material licenses or other material agreements
under which (i) the Borrower is granted rights in Intellectual Property, other
than Intellectual Property generally available on commercial terms from other
sources, and (ii) the Borrower has granted rights to others in Intellectual
Property owned or licensed by the Borrower, are, to the knowledge of the
Borrower, in full force and effect and, to the knowledge of the Borrower, there
is no material default by the Borrower thereunder. The Borrower believes it has
taken all steps required in accordance with sound business practice and business
judgment to establish and preserve its ownership of or rights to all material
Intellectual Property. To the knowledge of the Borrower, the present business,
activities and products of the Borrower do not infringe any intellectual
property of any other person, except where such infringement would not have a
material averse effect on the financial condition, results of operations or
business prospects of Borrower. To the knowledge of the Borrower, the Borrower
is not making unauthorized use of any confidential information or trade secrets
of any Person. Neither the Borrower nor, to the knowledge of the Borrower, any
of its employees has any agreements or arrangements with any Persons other than
the Borrower related to confidential information or trade secrets of such
persons other than such agreements that would not materially restrict the
Borrower from conducting its business as currently conducted.

 

(b) None of the Intellectual Property has been pledged as security or collateral
for any indebtedness of Borrower.

 

(c) None of Borrower’s agreements covering its Intellectual Property licensed to
third parties, or covering its Intellectual Property being co-developed with or
used by third parties, provides any such third party, upon a default by Borrower
under such agreement, with (A) the right to acquire, use or foreclose upon such
Intellectual Property without payment to Borrower of fair value with respect
thereto (except to the extent that the existence of such right would not have a
material adverse effect on the financial conditions, operations or business
prospects of Borrower), or (B) any right or remedy other than a limited ability
to use such Intellectual Property within the limited field of use which is the
subject of such agreement.

 

Section 4.24 Further Assurances.

 

At any time and from time to time, upon the written request of Bank and at the
sole expense of Borrower, Borrower shall promptly and duly execute and deliver
any and all such further instruments and documents and take such further action
as Bank may reasonably deem desirable (a) to obtain the full benefits of this
Agreement and the other Loan Documents, (b) to protect, preserve and maintain
Bank’s rights in any Collateral or Additional Collateral, or (c) to enable Bank
to exercise all or any of the rights and powers herein granted.

 

- 17 -



--------------------------------------------------------------------------------

ARTICLE 5.

COVENANTS OF BORROWER

 

So long as any amount due Bank hereunder remains unpaid, unless Bank shall
otherwise consent in writing:

 

Section 5.1 Books and Records; Financial Statements and Other Information.

 

Borrower covenants that it shall keep proper books of record and account in
which full, true and correct entries will be made of all dealings or
transactions of or in relation to the business and financial affairs of
Borrower, in accordance with GAAP. Borrower shall furnish to Bank the following:

 

(a) promptly upon the filing, distribution or receipt thereof, copies of (i) all
reports (including, without limitation, Annual Reports on Form 10-K and
Quarterly Reports on Form 10-Q), registration statements and definitive proxy
statements filed by Borrower with the Securities and Exchange Commission (the
“SEC”) (or any successor thereto) or any securities exchange, (ii) copies of all
reports, proxy statements, financial statements, and management letters
distributed by Borrower to its shareholders or the financial community in
general, and (iii) copies of any reports submitted to Borrower by independent
accountants in connection with any annual, interim or special audit;

 

(b) within ninety (90) days after the last day of each Fiscal Year of Borrower,
(i) a copy of Borrower’s annual financial statements prepared in accordance with
GAAP, which shall be accompanied by an unqualified audit report of Borrower’s
certified public accountants, and (ii) a letter of an authorized officer of
Borrower to the effect that to the best of his or her knowledge, no event has
occurred which constitutes or would, with the passage of time or the giving of
notice or both, constitute an Event of Default hereunder, or otherwise
describing any such event known to such officer;

 

(c) within forty-five (45) days after the last day of each of the first three
Fiscal Quarter, (i) a copy of Borrower’s unaudited financial statements for such
Fiscal Quarter and for the Fiscal Year to date (including a comparison to the
corresponding period from the prior Fiscal Year), including a balance sheet,
income statement and statement of cash flows, and (ii) a letter of an authorized
officer of Borrower to the effect that, in the opinion of such officer (A) such
unaudited financial statements have been prepared in accordance with GAAP and
reflect a fair presentation of Borrower’s financial position and results of
operation of Borrower, for such Fiscal Quarter and the Fiscal Year to date, and
(B) no event has occurred which constitutes or would, with the passage of time
or the giving of notice or both, constitute an Event of Default hereunder, or
otherwise describing any such event known to such officer;

 

(d) within forty (40) days after the last day of each month (other than any
month in which the end of a Fiscal Quarter or Fiscal Year falls), (i) a copy of
Borrower’s unaudited financial statements for such month and for the Fiscal Year
to date (including a comparison to the corresponding period from the prior
Fiscal Year), including a balance sheet and income statement, and (ii) a letter
of an authorized officer of Borrower to the effect that, in the opinion of such
officer (A) such unaudited financial statements reflect in all material respects
Borrower’s financial position and results of operation of Borrower, for such
month and the Fiscal Year to date, and (B) no event has occurred which
constitutes or would, with the passage of time or the giving of notice or both,
constitute an Event of Default hereunder, or otherwise describing any such event
known to such officer;

 

- 18 -



--------------------------------------------------------------------------------

(e) as soon as practicable, but in any event within five (5) days after Borrower
becomes aware of the occurrence of any event that would cause a material adverse
change in the business, business prospects, properties or financial condition of
Borrower, a written statement by an executive officer, setting forth the details
of such material adverse change, and the action which is proposed to be taken
with respect thereto;

 

(f) as soon as practicable, but in any event within five (5) days of the time
Borrower becomes aware thereof (or should have become so aware with the exercise
of reasonable diligence), notice of the institution of, or of any material
adverse development with respect to, any suit or proceeding, against Borrower in
which the amount of damages which is sought, or which in Borrower’s reasonable
opinion may be at controversy, shall exceed $100,000;

 

(g) as soon as possible, but in any event within five (5) days after Borrower
becomes aware thereof (or should have become so aware with the exercise of
reasonable diligence), notice of the occurrence of any Event of Default or of
any act, omission, thing or condition which upon the giving of notice or lapse
of time, or both, would or might constitute an Event of Default, which notice
shall describe the Event of Default or other act, omission, thing or condition
in question and shall set forth in detail what action Borrower proposes to take
with respect thereto;

 

(h) as soon as possible, but in any event within five (5) days after Borrower
becomes aware thereof (or should have become so aware with the exercise of
reasonable diligence), notice of the occurrence of any Reportable Event or
Prohibited Transaction with respect to any Plan if such Reportable Event or
Prohibited Transaction could reasonably be expected to have a material adverse
effect on the financial condition, operations or business prospects of Borrower;
and

 

(i) upon request, or within a reasonable time thereafter, such other information
concerning Borrower and its operations and financial condition and results as
Bank may reasonably request.

 

All such reports, registration statements, definitive proxy statements and other
filings of Borrower with the SEC will comply, as of their respective filing
dates, in all material respects with the requirements of all applicable
Securities Laws, and will not contain any untrue statement of a material fact,
or fail to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading, as of their respective filing dates.

 

Section 5.2 Payment of Taxes and Claims.

 

Borrower will pay all taxes, assessments and other governmental charges imposed
upon it or any of its properties or assets or in respect of any of its
franchises, business, income or profits before any penalty or interest accrues
thereon, and all claims (including, without limitation, claims for labor,
services, materials and supplies) for sums which have become due and payable

 

- 19 -



--------------------------------------------------------------------------------

and which by law have or might become a lien upon any of its properties or
assets, provided that no such charge or claim need be paid if being contested in
good faith by appropriate proceedings promptly initiated and diligently
conducted and if such reserve or other appropriate provision, if any, as shall
be required by GAAP shall have been made therefor and, if the filing of a bond
or other indemnity is necessary to avoid the creation of a lien against any of
the assets of Borrower, such bond shall have been filed or indemnity provided.

 

Section 5.3 Insurance.

 

(a) Borrower shall (i) keep its property and business insured against fire and
other hazards (so-called “all risk” coverage) in amounts and with companies
reasonably satisfactory to Bank, or the amount necessary to avoid any
co-insurance penalty, which policy shall name Bank as loss payee as its interest
may appear, (ii) maintain public liability coverage against claims for personal
injuries, death or property damage in an amount deemed reasonable by Bank, which
policy shall name Bank as an additional insured as its interest may appear, and
(iii) maintain all worker’s compensation, employment or similar insurance as may
be required by applicable law. All such property insurance shall contain an
endorsement identifying Bank as lienholder, lender loss payee and mortgagee, and
providing for a minimum of thirty (30) days’ written cancellation notice to
Bank. In any event, Borrower’s obligation to carry such insurance may only be
brought within the coverage of a so-called blanket or umbrella policy or
policies of insurance carried and maintained by Borrower if and only if the
coverage afforded Bank will not be limited, reduced or diminished by reason of
the use of a blanket or umbrella policy of insurance.

 

(b) Borrower agrees to deliver copies of all of the aforesaid insurance policies
to Bank.

 

(c) In the event of any material loss or damage to the Collateral, Borrower
shall give prompt (and, in any event, within five (5) days of such occurrence)
written notice to Bank and to its insurers of such loss or damage and shall
properly file its proofs of loss with said insurers.

 

(d) In the event the whole or materially all of the Collateral (including the
Mortgaged Property) shall be destroyed or damaged, Bank shall have the right to
collect the proceeds of any insurance and to retain and apply such proceeds, at
its election, to the reduction of the Loan, in inverse order of maturity, and
any other amounts due and owing under the Loan Documents, or to restoration,
repair, replacement, rebuilding or alteration (herein sometimes collectively
called the “Restoration”) of the Collateral (including the Mortgaged Property).
In the event the whole or materially all of the Mortgaged Property shall be
taken in condemnation proceedings or by agreement between Borrower and Bank and
the condemning authority, Bank shall apply such award or proceeds thereof first
to payment of the Loan, in inverse order of maturity, and any other amounts due
and owing under the Loan Documents, and any balance then remaining shall be paid
to Borrower. For the purposes of this Section 5.3, “materially all of the
Mortgaged Property” shall be deemed to have been damaged, destroyed or taken if
the portion of the Mortgaged Property not so damaged, destroyed or taken cannot
be repaired or reconstructed so as to constitute a complete structure and
facility usable in substantially the manner as prior to the damage, destruction
or taking.

 

- 20 -



--------------------------------------------------------------------------------

(e) So long as no Event of Default has occurred, in the event of partial
destruction of the Collateral (including the Mortgaged Property) or partial
condemnation of the Mortgaged Property, all of the proceeds or awards shall be
collected and held by Bank, and shall be applied by Bank, in its sole
discretion, to the repayment of the Loan, in the inverse order of maturity, and
any other amounts due and owing under the Loan Documents, with any proceeds then
remaining being paid to Borrower, or to the payment of the Restoration. Upon the
written request of Borrower, Bank shall apply such proceeds or awards to the
payment of the Restoration as the Restoration progresses, so long as:

 

(i) Such proceeds are, in Bank’s reasonable judgment, sufficient to cover the
cost of such Restoration or, if insufficient, Borrower deposits with Bank the
amount of any such deficiency,

 

(ii) Borrower shall deliver to Bank contracts, plans and specifications for the
Restoration which are satisfactory to Bank,

 

(iii) the work for which payment is requested has been done in a good and
workmanlike manner and Borrower presents evidence satisfactory to Bank of
amounts owed or paid by Borrower for completed Restoration work,

 

(iv) The Collateral (including the Mortgaged Property), after such Restoration
is or will be, in the reasonable judgment of Bank, of an economic value not less
than that of such Collateral prior to the casualty or condemnation (Bank has the
right, but not the obligation, to perform an appraisal on the Collateral in
order to determine its economic value), and

 

(v) Borrower shall comply with such further conditions in connection with the
use of such proceeds or award as Bank may reasonably request.

 

Any balance remaining in the hands of Bank after payment of such Restoration
shall be retained by Bank and applied to the payment of the Loan, in the inverse
order of maturity, and any other amounts due and owing under the Loan Documents.

 

- 21 -



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing provisions of this Section 5.3 regarding
insurance or condemnation proceeds, if no Event of Default has occurred, and if
such proceeds do not exceed $1,000,000.00, and if the undamaged or uncondemned
portion of the Collateral (including the Mortgaged Property) can be continuously
used during the Restoration period as a complete structure and operating
facility in substantially the same manner as prior to the damage, Borrower shall
have the right to collect the insurance or condemnation proceeds and apply them
to the Restoration.

 

(g) No damage, destruction or condemnation of the Collateral (including the
Mortgaged Property) nor any application of insurance or condemnation proceeds to
the payment of the Loan, and any other amounts due and owing under the Loan
Documents, shall postpone or reduce the amount of any of the current
installments of principal or interest becoming due under the Loan, and any other
amounts due and owing under the Loan Documents, which shall continue to be made
in accordance with the terms of the Loan until the Loan, all interest due
thereunder and any other amounts due and owing under the Loan Documents are paid
in full.

 

(h) Borrower, as of the date hereof has, and shall maintain, in full force and
effect business interruption insurance in the coverage amount of at least
$5,000,000.

 

(i) The provisions of this Section shall be in addition to any similar
requirements set forth in the Security Agreement and the Mortgage.

 

Section 5.4 Maintenance of Properties.

 

Borrower will maintain or cause to be maintained its properties in good repair,
working order and condition and make or cause to be made all appropriate and
proper repairs, renewals, replacements, additions and improvements thereto.
Borrower shall install and maintain its equipment and systems in compliance in
all material respects with any requirement imposed under any governmental
regulations, permits, or licenses or under agreements affecting Borrower.
Borrower shall maintain, preserve and protect, and, when necessary, renew, all
Intellectual Property, except where the failure to do any of the foregoing would
not have a material adverse effect, individually or in the aggregate, upon the
financial condition, results of operation or business prospects of Borrower.

 

- 22 -



--------------------------------------------------------------------------------

Section 5.5 Inspection.

 

(a) Upon reasonable notice Borrower will allow any representative of Bank to
visit and inspect any of its properties, to examine the books of account and
other records and files of Borrower (including, without limitation, the
financial statements (audited and unaudited, to the extent prepared) and
information with respect to Borrower), to make copies thereof; provided, prior
to an Event of Default such visits, inspections and examinations shall be
limited to four (4) times in any calendar year.

 

(b) Borrower will allow Bank to discuss the affairs, business, finances and
accounts of Borrower with its management, personnel and accountants, all at such
reasonable times (and to the extent feasible, during ordinary business hours)
and as often as Bank may reasonably request.

 

Section 5.6 Change in Organizational Documents; Maintenance of Existence.

 

Borrower will not amend, or consent to, any amendment or supplement to, its
certificate of incorporation or other organization document which amendment or
supplement would reasonably be expected to adversely affect the rights or
interests of the Bank hereunder. Borrower shall preserve and maintain its
corporate existence and good standing in its jurisdiction of incorporation, and
qualify and remain qualified as a foreign corporation in each jurisdiction in
which such failure to so qualify would reasonably be expected to have a
materially adverse effect on the Borrower’s business operations or the
Collateral.

 

Section 5.7 Subsidiaries.

 

Borrower will not form or acquire any subsidiary without the written consent of
Bank, which consent shall not be unreasonably withheld.

 

Section 5.8 Compliance with Laws.

 

Borrower shall comply with all applicable laws, regulations and other
requirements pertaining to its business, including, without limitation, all
Environmental Laws and Securities Laws, except to the extent that the failure to
so comply would not have a material adverse effect, individually or in the
aggregate, on the financial condition, operations or business prospects of
Borrower.

 

Section 5.9 Federal Reserve Regulations.

 

No proceeds of the Loans shall be used by Borrower, directly or indirectly to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock. Borrower will not, directly or
indirectly, otherwise take or permit to be taken any action which would result
in the Loans or the carrying out of any of the other transactions contemplated
by this Agreement, being violative of Regulation T (12 C.F.R. 220, as amended),
Regulation U (12 C.F.R. 221, as amended), Regulation X (12 C.F.R. 224, as
amended), or any other regulation of the Board of Governors of the Federal
Reserve System.

 

- 23 -



--------------------------------------------------------------------------------

Section 5.10 ERISA.

 

Except as would not have a material adverse effect, individually or in the
aggregate, on the financial condition, operations or business prospects of
Borrower, Borrower shall comply in all material respects with all applicable
provisions of ERISA with respect to each Plan as to which Borrower has any
liability, including minimum funding requirements, and shall not (i) allow any
Prohibited Transaction to occur with respect to any such Plan, (ii) allow any
Reportable Event to occur with respect to any such Plan subject to Title IV of
ERISA which would cause the PBGC to institute proceedings under Section 4042 of
ERISA, (iii) withdraw from any such Plan subject to Title IV of ERISA or
initiate steps to do so, or (iv) take any steps to terminate any such Plan
subject to Title IV of ERISA.

 

Section 5.11 Additional Negative Covenants.

 

So long as any part of the Loan remains unpaid, Borrower shall not, without the
written consent of Bank:

 

(a) Corporate Transactions. (1) Merge or consolidate with any other corporation,
partnership, trust or other entity, (2) sell, lease, license, transfer or
otherwise dispose of any of its assets other than (A) in the ordinary course of
business, or (B) if outside the ordinary course of business, where the cost of
such assets exceeds $100,000, or (3) directly or through any entity consolidated
with Borrower for financial reporting purposes, purchase (A) any assets other
than in the ordinary course of business; or (B) where the purchase price of such
assets exceeds $100,000.

 

(b) Nature of Business. Make any material change in the nature of its business
as conducted at the time of the Closing.

 

(c) Borrowings. Create, incur, assume, guarantee, endorse, or otherwise become
liable for, or permit to exist any direct or contingent obligation for borrowed
money (including obligations under Capital Leases), except:

 

(1) obligations with respect to the Note, this Agreement and the other Loan
Documents;

 

(2) any other indebtedness to Bank;

 

(3) the indebtedness described in the Disclosure Schedule;

 

(4) Capital Lease obligations or purchase money equipment financings; provided,
however, that, where such obligation or financing to any one entity is in an
amount greater than $250,000.00, the lender asserting any security interest
therein executes and delivers to Bank an intercreditor agreement substantially
in the form attached hereto as Exhibit C, satisfactory to Bank in its reasonable
discretion; and

 

(5) other existing and future indebtedness, to Borrower’s vendors providing
extended terms for payment, not to exceed $500,000 in the aggregate; which
obligations, when taken in the aggregate, shall not exceed $22,000,000.

 

- 24 -



--------------------------------------------------------------------------------

(d) Guarantees. Assume, guarantee, endorse, or otherwise become directly or
contingently liable for the indebtedness of any other Person.

 

(e) Encumbrances. Either (i) enter into an agreement with any entity (other than
Bank) not to pledge, encumber or otherwise grant a lien or security interest
upon any of its property or assets, or (ii) create, incur, assume or suffer to
exist any mortgage, lien, security interest, restriction or encumbrance with
respect to any of its property or assets, including, but not limited to, the
Collateral, the Mortgaged Property, the Intellectual Property and the Liquidity,
other than Permitted Liens:

 

(f) Loans and Investments. Acquire or retain, except as set forth in the
Disclosure Schedule, any debt or equity interest in, or make any loan or advance
to or other investment in, any Person other than (1) the investment of
Borrower’s cash for temporary periods in the ordinary course of business and in
accordance with prudent cash management policies, and (2) normal advances in the
ordinary course of business to officers and employees in connection with their
duties.

 

(g) Restricted Payments. Directly or indirectly, declare, order, pay, make or
set apart any sum or property for any dividend or other distribution with
respect to its capital stock.

 

(h) Leasebacks. Directly or indirectly sell or otherwise transfer, in one or
more related transactions, any property (whether real, personal or mixed) and
thereafter rent or lease such transferred property or substantially identical
property.

 

(i) Transactions with Affiliates. Directly or indirectly, engage in any
transaction, other than issuances with respect to equity interests in the
Borrower, with an Affiliate of Borrower on terms that are less favorable to
Borrower than those which might be obtained at the time from Persons which are
not an Affiliate of Borrower.

 

(j) Fiscal Year. Change its Fiscal Year.

 

Section 5.12 Liquidity; Additional Collateral; Grant of Security Interest.

 

Within 14 days after the Second Advance, Borrower shall have deposited all of
its Financial Assets, other than $100,000, in account(s) maintained by the Bank
and/or its affiliates. Thereafter, Borrower shall keep and maintain all of its
Financial Assets, other than $100,000, in an account or accounts with the Bank
and/or its affiliates except as may be necessary to fund the Borrower’s
business, or as otherwise consented to in writing by Bank. At any time on or
after the fourth anniversary date of Closing, or if Borrower fails to maintain
Liquidity of at least $22,000,000 (based on Bank’s determination in its sole
discretion), Bank may require, in its sole discretion, that Borrower obtain and
deliver to Bank a standby letter of credit within ten (10) days of Bank’s
request thereof, issued by a bank reasonably acceptable to Bank in its sole
discretion, substantially in the form attached hereto as Exhibit B, in the
outstanding principal amount of the Loan as additional collateral (“Additional
Collateral”). Bank shall be permitted

 

- 25 -



--------------------------------------------------------------------------------

to make partial draws upon the Additional Collateral for payments of principal
and interest. Borrower hereby creates and grants to Bank and its affiliates a
security interest in and lien upon the Liquidity, provided that such security
interest and lien shall attach and become perfected (a) upon the earlier of (i)
Bank’s receipt of notice from a Person that has provided Capital Lease financing
to Borrower, which notice evidences such Person’s commencement of, or intention
to commence, foreclosure or other action against the Borrower or such equipment,
or (ii) commencement by a Person that has provided Capital Lease financing to
Borrower of foreclosure or other action against the Borrower or the financed
equipment; or (b) if, for any reason, Borrower does not obtain and deliver to
Bank the Additional Collateral as provided herein, and further provided that
such security interest and lien shall be limited to an amount equal to the
outstanding balance of the Loan at the time of such attachment and perfection,
and all other amounts due and payable under this Agreement. Borrower hereby
authorizes Bank to file and record, and agrees and covenants that it will
execute and deliver to Bank, any and all such UCC financing statements,
agreements, documents, instruments and/or certificates necessary for the
perfection of such security interest and lien.

 

Section 5.13 Updates to Disclosure Schedule.

 

Following the Closing and prior to the Second and (if applicable) Third
Advances, Borrower shall be permitted to amend and update the Disclosure
Schedule to reflect any events occurring after the Closing and permitted under
the terms of the Loan Documents that, if not reflected, would cause the
Disclosure Schedule to be materially incorrect; provided that no such change
constitutes a default or Event of Default thereunder, Borrower shall make any
such amendment (and notify Bank of same) promptly after becoming aware of the
need therefore, and such amended Disclosure Schedule shall be incorporated as
part of this Agreement and shall replace the Disclosure Schedule then existing.

 

Section 5.14 Copies of Documents Evidencing Permitted Indebtedness.

 

Borrower agrees to deliver to Bank copies of all documents evidencing any
Permitted Indebtedness incurred by Borrower subsequent to the date of Closing
within ten (10) days after consummation of the transaction giving rise to such
Permitted Indebtedness.

 

ARTICLE 6.

DEFAULT

 

Section 6.1 Events of Default.

 

Each of the following shall be an event of default (“Event of Default”):

 

(a) Failure to pay when due any installment of the principal of or interest on
the Note; or

 

(b) Failure to pay any other fee, expense or other payment due hereunder within
five (5) business days after demand is made; or

 

- 26 -



--------------------------------------------------------------------------------

(c) Failure to observe or perform any other term, covenant, condition or
agreement set forth in this Agreement (excluding Section 5.12 hereof), where
Borrower does not cure such failure within ten (10) business days after notice
from Bank; or

 

(d) The occurrence of any default under the Mortgage, Security Agreement, or any
other Loan Document after the expiration of any applicable grace or cure period;
or

 

(e) Borrower shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking position by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing; or

 

(f) An involuntary case or other proceeding shall be commenced against Borrower
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period of sixty (60) days; or an order for relief shall be entered against
Borrower or any subsidiary of Borrower under the Federal bankruptcy laws as now
or hereafter in effect; or

 

(g) If any Change of Control shall occur; or

 

(h) If Borrower shall fail to pay any obligation for the payment of borrowed
money or the installment purchase price of property or on account of a lease of
property (a “Credit Obligation”) owing by it, or any interest or premium
thereon, when due, whether such Credit Obligation shall become due by scheduled
maturity, by required prepayment, by acceleration, by demand or otherwise, or
Borrower shall fail to perform any term, covenant or agreement on its part to be
performed under any agreement or instrument evidencing or securing or relating
to any such Credit Obligation when required to be performed, if the effect of
such failure is to accelerate, or to permit the holder or holders of such Credit
Obligation in excess of $250,000 to accelerate, the maturity of such Credit
Obligation, whether or not such failure to perform shall be waived by the holder
or holders of such Credit Obligation, unless such waiver has the effect of
terminating the right of such holder or holders to accelerate the maturity of
such Credit Obligation as a result of such failure; or

 

(i) If any representation or warranty by or on behalf of Borrower made herein or
in any report, certificate, financial statement or other instrument delivered to
Bank shall prove to be false or misleading in any material respect when made; or

 

(j) If any default shall occur with respect to any other indebtedness of
Borrower to Bank in excess of $25,000, subject to Borrower’s right to notice and
opportunity to cure, if any, under the instruments which evidence or secure such
indebtedness; or

 

- 27 -



--------------------------------------------------------------------------------

(k) The occurrence of any material adverse change in the business, financial
condition, results of operations or business prospects of Borrower, as
determined by Bank in its sole discretion; or

 

(l) Failure of Borrower to maintain its Financial Assets (other than $100,000)
at all times in an account(s) with the Bank and/or its affiliates; or

 

(m) A judgment or lien (with respect to which full adequate insurance is not
maintained) in excess of $250,000 (individually or in the aggregate) is entered
against Borrower, or the property of Borrower becomes subject to any attachment,
garnishment, levy or lien; or

 

(n) Borrower dissolves, liquidates or ceases to conduct operations, or prepares
or attempts to do any of the foregoing; or

 

(o) Borrower ceases to operate its business at its pilot plant located in its
102 Witmer Road, Horsham, Pennsylvania facility due to the failure of Borrower
to be in compliance with applicable laws, regulations and specifications of the
United States Food and Drug Administration or any other relevant governmental
regulatory agency or authority.

 

ARTICLE 7.

REMEDIES; ACCELERATION

 

If any Event of Default shall occur and be continuing, Bank may, by written
notice to Borrower, (a) declare the entire unpaid principal amount of the Loan,
all interest accrued and unpaid thereon and all other amounts payable hereunder
to be forthwith due and payable, whereupon the Note, all such accrued interest
and all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by Borrower; (b) exercise its rights under the Mortgage
and the Security Agreement; and (c) exercise all of the rights and remedies of a
secured party under the Uniform Commercial Code or any other applicable law or
agreement with respect to all Collateral and Additional Collateral then held for
the Loan. Notwithstanding the foregoing, the entire unpaid principal amount of
the Loan, together with all interest accrued and unpaid thereon and all other
amounts payable hereunder shall be immediately due and payable hereunder,
without notice, upon the occurrence of an Event of Default described in Sections
6.1(e) and (f) above.

 

Bank shall have no obligation to marshal any Collateral or Additional Collateral
or to seek recourse against or satisfaction of any of the liabilities hereunder
from one source before seeking recourse against or satisfaction from another
source. The net cash proceeds resulting from Bank’s exercise of any of its
rights and remedies hereunder, including any and all collections (after
deducting all of Bank’s expenses related thereto), shall be applied by Bank on
account of Borrower’s liabilities hereunder in such order as Bank shall elect in
its sole discretion, whether due or to become due. Borrower shall remain liable
to Bank for any deficiencies. All of Bank’s remedies hereunder and under the
other Loan Documents shall be cumulative, may be exercised simultaneously
against any Collateral and any Additional Collateral and in such order as Bank
may deem desirable, and are not intended to be exhaustive.

 

- 28 -



--------------------------------------------------------------------------------

ARTICLE 8.

MISCELLANEOUS

 

Section 8.1 No Waiver; Cumulative Remedies.

 

No failure or delay on the part of Bank or Borrower in exercising any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy
hereunder. No waiver of any provision hereof shall be effective unless the same
shall be in writing and signed by Bank and Borrower.

 

Section 8.2 Set-Off.

 

Upon the occurrence and during the continuance of an Event of Default, Bank
shall have the right, in addition to all other rights and remedies available to
Bank, without prior notice to Borrower, to apply toward and set-off against and
apply to the then unpaid balance of the Loan and any other amounts due and owing
under the Loan Documents any items or funds held by Bank, any and all deposits
(whether general or special, time or demand, matured or unmatured, fixed or
contingent, liquidated or unliquidated) and Financial Assets now or hereafter
maintained by Borrower for its own account with Bank, and any other indebtedness
at any time held or owing by Bank to or for the credit or the account of
Borrower. Bank is hereby authorized to charge any such account or indebtedness
for any amounts then due to Bank. Such right of set-off shall exist whether or
not Bank shall have made any demand under this Agreement, the Note or any other
Loan Document. Borrower hereby confirms the Bank’s right of set-off, and nothing
in this Agreement shall be deemed any waiver or prohibition of such right of
set-off.

 

Section 8.3 Indemnification.

 

Borrower covenants and agrees, at its expense, to pay and to indemnify and save
Bank, its partners, employees and agents, and their successors and/or assigns
(collectively, the “Indemnified Parties”) harmless of, from and against, any and
all claims, damages, demands, expenses, liabilities, and losses of every kind,
character and nature asserted by or on behalf of any Person (including Bank)
arising out of, resulting from or in any way connected with the Loan, or the
negotiation, execution, delivery and performance of this Agreement or any of the
other Loan Documents, except for any claim, damage, demand, expense, liability
or loss arising out of the Indemnified Parties’ own gross negligence or willful
misconduct.

 

In case any action shall be brought against the Indemnified Parties based upon
any of the above and in respect to which indemnity may be sought against
Borrower, the party involved may request in writing that Borrower assume the
defense thereof, including the employment of counsel satisfactory to such party,
the payment of all reasonable costs and expenses and the right to negotiate and
consent to settlement. Any one or more of the Indemnified Parties shall have the
right to employ separate counsel in any such action, to participate in defense
thereof and Borrower shall assume the payment of all reasonable costs and
expenses with respect thereto. Borrower shall not be authorized to settle any
such action on behalf of Bank without the prior written consent of Bank, which
consent shall not be unreasonably withheld. Borrower shall not be liable for any
settlement of any such action effected without its consent, but if settled with
the

 

- 29 -



--------------------------------------------------------------------------------

consent of Borrower or if there be a final judgment for the plaintiff in any
such action, Borrower agrees to indemnify and hold harmless the Indemnified
Parties from and against any loss or liability by reason of such settlement or
judgment.

 

Any provision herein or elsewhere to the contrary notwithstanding, this Section
8.3 shall survive the termination of this Agreement.

 

Section 8.4 Notices.

 

Unless this Agreement specifically provides otherwise, all notices and other
communications that this Agreement requires or permits either party to give to
the other shall be in writing and shall be given to such party at its address or
telecopy number specified on the signature pages of this Agreement or at such
other address or telecopy number as shall be designated by such party in a
notice to the other party complying with the terms of this Section 8.4. Unless
this Agreement specifically provides otherwise, all notices and other
communications will be effective (a) if given by mail, when received, (b) if
given by telecopy, when such telecopy is transmitted to the appropriate telecopy
number and the sender receives confirmation of transmission during normal
business hours, or (c) if given by any other means, when delivered at the
appropriate address, except that notices from Borrower to Bank pursuant to any
of the provisions of Article II hereof shall not be effective until received by
Bank.

 

Section 8.5 Governing Law.

 

This Agreement, the Note and the obligations arising under the Loan Documents
shall be in all respects governed by, and construed and enforced in accordance
with, the laws of the Commonwealth of Pennsylvania applicable to contracts made
and performed in that Commonwealth, without regard to the principles of
conflicts of laws.

 

Section 8.6 Savings.

 

Notwithstanding anything else herein to the contrary, it is the intent of
Borrower and Bank to at all times comply with the usury and all other laws
relating to the Loan now or hereafter in effect. It is agreed that the aggregate
of all interest and other charges constituting interest or adjudicated to
constitute interest and contracted for, chargeable, or receivable in connection
with the Loan shall under no circumstances exceed the maximum amount allowable
by law. If the applicable laws are ever revised or judicially interpreted so as
to render usurious any amount called for hereunder, or contracted for, charged,
chargeable, received or receivable with respect to the Loan, or if holder’s
exercise of the option therein contained to accelerate the maturity of the Loan
or any part thereof results in Borrower’s having paid any interest in excess of
that permitted by applicable law, then all excess amounts collected by holder
will be credited on the principal balance of the Loan (or, if the Loan has been
paid in full, refunded to Borrower), and those provisions will immediately be
deemed reformed and the amounts thereafter collectible will be reduced, without
the necessity of the execution of any new documents, so as to comply with the
then applicable law, but so as to permit the recovery of the fullest amount of
interest otherwise called for in respect of the Loan. If the maturity of the
Loan is accelerated, then earned interest may never include more than the
maximum amount of interest permitted by applicable law from the date of each
advance hereunder until paid. Specifically, but without in

 

- 30 -



--------------------------------------------------------------------------------

any way limiting the generality of the foregoing, if from any circumstances
whatsoever fulfillment of any provision hereof of or any document, instrument or
other agreement contemplated hereby, at the time performance of such provision
is due, would cause the interest contracted for, charged, chargeable, received
or receivable with respect to the Loan to exceed the amount permitted by
applicable law, then notwithstanding anything to the contrary contained herein
or therein, Borrower will only be required to pay to the holder, as interest, an
amount equal to the lesser of the amounts payable hereunder or under any such
document, instrument or other agreement and the highest amount permitted by
applicable law. In determining whether the amount of interest contracted for,
charged, chargeable, received or receivable with respect to the Loan, or any
other agreements between Borrower and Bank would ever exceed the amount
permitted by applicable law, all sums paid or agreed to be paid to the holder
for the use, forbearance, or retention of the indebtedness of Borrower to Bank
will, to the extent possible under applicable law, be amortized, prorated,
allocated, and spread throughout the full term thereof until payment in full.
The provisions of this paragraph control all agreements between Borrower and
Bank with respect to the transactions contemplated hereby.

 

Section 8.7 Judicial Proceedings.

 

(a) Borrower consents and agrees that any judicial proceedings relating in any
way to this Agreement may be brought in any court of competent jurisdiction in
the Commonwealth of Pennsylvania or in the United States District Court for the
Eastern District of Pennsylvania. Borrower hereby accepts, for itself and its
properties, the non-exclusive jurisdiction of such courts, agrees to be bound by
any judgments rendered by them in connection with this Agreement, and will not
move to transfer any such proceeding to any different court. Borrower waives the
defense of forum non conveniens in any such action or proceeding.

 

(b) Service of process in any proceeding arising out of or relating to this
Agreement may be made by any means permitted by the applicable rules of court as
then in force, or may be made by any form of mail requiring a signed receipt.

 

(c) Nothing herein shall limit the right of Bank to bring proceedings against
Borrower in the courts of any other jurisdiction or be deemed to constitute a
consent to jurisdiction by any party hereto as to Persons not parties to this
Agreement or as to matters not relating to this Agreement.

 

(d) WAIVER OF JURY TRIAL. EACH OF BORROWER AND BANK HEREBY EXPRESSLY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING. BORROWER
FURTHER ACKNOWLEDGES AND AGREES THAT WAIVER OF JURY TRIAL IS A SPECIFIC AND
MATERIAL ASPECT OF THIS AGREEMENT AND THAT BANK WOULD NOT HAVE AGREED TO MAKE
ANY LOAN (INCLUDING ANY ADVANCE) OR ACCEPT THIS AGREEMENT OR ANY NOTE WITHOUT
SUCH AGREEMENT.

 

(e) CONFESSION OF JUDGMENT. BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS
BANK, BY ITS ATTORNEY OR BY THE PROTHONOTARY OR CLERK OF ANY COURT OF RECORD IN
COMMONWEALTH OF PENNSYLVANIA OR IN ANY JURISDICTION WHERE PERMITTED BY LAW, UPON

 

- 31 -



--------------------------------------------------------------------------------

THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, TO APPEAR FOR
BORROWER AND CONFESS AND ENTER JUDGMENT AGAINST BORROWER IN FAVOR OF BANK IN ANY
JURISDICTION WHERE BORROWER OR ANY OF ITS PROPERTY IS LOCATED FOR THE AMOUNT OF
ALL OBLIGATIONS AND OTHER SUMS DUE OR TO BECOME DUE BY BORROWER TO BANK UNDER
THIS AGREEMENT, TOGETHER WITH COSTS OF SUIT AND WITH ACTUAL COLLECTION COSTS
(INCLUDING ATTORNEYS’ FEES), WITH OR WITHOUT DECLARATION, WITHOUT STAY OF
EXECUTION AND WITH RELEASE OF ALL ERRORS AND THE RIGHT TO ISSUE EXECUTION
FORTHWITH, AND FOR DOING SO THIS AGREEMENT OR A COPY HEREOF VERIFIED BY
AFFIDAVIT SHALL BE SUFFICIENT WARRANT. BORROWER HEREBY WAIVES ALL RELIEF FROM
ANY APPRAISEMENT, STAY OR EXEMPTION LAWS OF ANY STATE NOW IN FORCE OR HEREAFTER
ENACTED. THIS AUTHORITY AND POWER SHALL NOT BE EXHAUSTED BY ANY EXERCISE
THEREOF, AND JUDGMENT MAY BE CONFESSED AS AFORESAID FROM TIME TO TIME AS OFTEN
AS THERE IS OCCASION THEREFOR UNTIL ALL SUMS DUE AND OWING HEREUNDER ARE FULLY
PAID, PERFORMED, DISCHARGED AND SATISFIED.

 

BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS BANK, BY ITS ATTORNEY OR BY
THE PROTHONOTARY OR CLERK OF ANY COURT OF RECORD IN THE COMMONWEALTH OF
PENNSYLVANIA OR IN ANY JURISDICTION WHERE PERMITTED BY LAW, UPON THE OCCURRENCE
OF AN EVENT OF DEFAULT, OR AT ANY TIME THEREAFTER, TO APPEAR FOR BORROWER, AS
WELL AS FOR ANY PERSONS CLAIMING UNDER, BY OR THROUGH BORROWER, IN AN ACTION OR
ACTIONS FOR REPLEVIN OR OTHER APPROPRIATE ACTION AGAINST BORROWER TO CONFESS AND
ENTER JUDGMENT AGAINST BORROWER, FOR RECOVERY OF POSSESSION OF ANY OR ALL OF THE
MORTGAGED PROPERTY AND/OR THE PROCEEDS THEREOF, TOGETHER WITH COSTS OF SUIT AND
WITH ACTUAL COLLECTION COSTS (INCLUDING ATTORNEYS’ FEES), WITHOUT THE NECESSITY
OF FILING ANY BOND AND WITHOUT STAY OF EXECUTION OR APPEAL AND WITH RELEASE OF
ALL ERRORS AND FOR DOING SO THIS AGREEMENT OR A COPY HEREOF VERIFIED BY
AFFIDAVIT SHALL BE SUFFICIENT WARRANT, WHEREUPON A JUDGMENT AND/OR WRIT OF
POSSESSION AND/OR REPLEVIN OR OTHER APPROPRIATE PROCESS TO OBTAIN POSSESSION OF
SUCH MORTGAGED PROPERTY MAY BE ISSUED FORTHWITH, WITHOUT ANY PRIOR WRIT OR
PROCEEDING WHATSOEVER. THIS AUTHORITY AND POWER SHALL NOT BE EXHAUSTED BY ANY
EXERCISE THEREOF, AND JUDGMENT MAY BE CONFESSED AS AFORESAID FROM TIME TO TIME
AS OFTEN AS THERE IS OCCASION THEREFOR UNTIL ALL SUMS DUE AND OWING HEREUNDER
ARE FULLY PAID, PERFORMED, DISCHARGED AND SATISFIED.

 

- 32 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

NEOSE TECHNOLOGIES, INC.

 

Address:

 

102 Witmer Road

           

Horsham, PA 19044

By:

 

/s/ C. Boyd Clarke

--------------------------------------------------------------------------------

 

Attention:

Facsimile:

 

General Counsel

(215) 315-9100

Name:

 

C. Boyd Clarke

   

Title:

 

President and CEO

       

BROWN BROTHERS HARRIMAN & CO.

 

Address:

 

1531 Walnut Street

           

Philadelphia, PA 19102

By:

 

/s/ J. Clark O’Donoghue

--------------------------------------------------------------------------------

 

Attention:

Facsimile:

 

J. Clark O’Donoghue

(215) 864-3989

Name:

 

J. Clark O’Donoghue

   

Title:

 

Managing Director

       

 

- 33 -



--------------------------------------------------------------------------------

EXHIBIT A

 

Form of Term Loan Note

 

$8,000,000    January      , 2004     

Philadelphia, Pennsylvania

 

NEOSE TECHNOLOGIES, INC., a Delaware corporation (the “Borrower”), for value
received, hereby promises to pay to the order of BROWN BROTHERS HARRIMAN & CO.
(the “Bank”) the principal amount of EIGHT MILLION DOLLARS ($8,000,000) on the
dates and in the principal amounts provided in the Credit Agreement referred to
below. The Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding at the rate and on such dates as provided
in the Credit Agreement. All such principal and interest shall be payable in
lawful money of the United States of America in same day funds at the office of
the Bank.

 

This Note is the Term Loan Note referred to in the Credit Agreement dated of
even date herewith (the “Credit Agreement”) between the Borrower and the Bank,
and is entitled to the benefits thereof. Capitalized terms used but not defined
herein have the meanings specified in the Credit Agreement.

 

The Bank is hereby authorized by the Borrower to endorse on the schedule (or a
continuation thereof) attached hereto, the date and amount of each payment or
prepayment of principal of the Term Loan received by the Bank, provided that any
failure by the Bank to make any such endorsement or any error therein shall not
affect the obligations of the Borrower under the Credit Agreement or this Note
in respect of the Term Loan evidenced hereby. This Note is subject to prepayment
and its maturity is subject to acceleration upon the terms provided in the
Credit Agreement.

 

The Borrower hereby waives presentment, demand, protect or notice of any kind in
connection with this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA.

 

THE BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS THE BANK, BY ITS
ATTORNEY OR BY THE PROTHONOTARY OR CLERK OF ANY COURT OF RECORD THE COMMONWEALTH
OF PENNSYLVANIA OR IN ANY JURISDICTION WHERE PERMITTED BY LAW, UPON THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, TO APPEAR FOR THE
BORROWER AND CONFESS AND ENTER JUDGMENT AGAINST THE BORROWER IN FAVOR OF THE
LENDER IN ANY JURISDICTION WHERE THE BORROWER OR ANY OF ITS PROPERTY IS LOCATED
FOR THE AMOUNT OF ALL OBLIGATIONS AND OTHER SUMS DUE OR TO BECOME DUE BY THE
BORROWER TO THE BANK UNDER THIS NOTE, TOGETHER WITH COSTS OF SUIT AND WITH
ACTUAL COLLECTION COSTS (INCLUDING ATTORNEYS’ FEES), WITH OR WITHOUT
DECLARATION, WITHOUT STAY OF EXECUTION AND WITH RELEASE OF ALL ERRORS AND THE



--------------------------------------------------------------------------------

RIGHT TO ISSUE EXECUTION FORTHWITH, AND FOR DOING SO THIS NOTE OR A COPY HEREOF
VERIFIED BY AFFIDAVIT SHALL BE SUFFICIENT WARRANT. THE BORROWER HEREBY WAIVES
ALL RELIEF FROM ANY APPRAISEMENT, STAY OR EXEMPTION LAWS OF ANY STATE NOW IN
FORCE OR HEREAFTER ENACTED. THIS AUTHORITY AND POWER SHALL NOT BE EXHAUSTED BY
ANY EXERCISE THEREOF, AND JUDGMENT MAY BE CONFESSED AS AFORESAID FROM TIME TO
TIME AS OFTEN AS THERE IS OCCASION THEREFOR UNTIL ALL SUMS DUE AND OWING
HEREUNDER ARE FULLY PAID, PERFORMED, DISCHARGED AND SATISFIED.

 

THE BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS THE BANK, BY ITS
ATTORNEY OR BY THE PROTHONOTARY OR CLERK OF ANY COURT OF RECORD IN THE
COMMONWEALTH OF PENNSYLVANIA OR IN ANY JURISDICTION WHERE PERMITTED BY LAW, UPON
THE OCCURRENCE OF AN EVENT OF DEFAULT, OR AT ANY TIME THEREAFTER, TO APPEAR FOR
THE BORROWER, AS WELL AS FOR ANY PERSONS CLAIMING UNDER, BY OR THROUGH THE
BORROWER, IN AN ACTION OR ACTIONS FOR REPLEVIN OR OTHER APPROPRIATE ACTION
AGAINST THE BORROWER TO CONFESS AND ENTER JUDGMENT AGAINST THE BORROWER, FOR
RECOVERY OF POSSESSION OF ANY OR ALL OF THE MORTAGED PROPERTY AND/OR THE
PROCEEDS THEREOF, TOGETHER WITH COSTS OF SUIT AND WITH ACTUAL COLLECTION COSTS
(INCLUDING ATTORNEYS’ FEES), WITHOUT THE NECESSITY OF FILING ANY BOND AND
WITHOUT STAY OF EXECUTION OR APPEAL AND WITH RELEASE OF ALL ERRORS AND FOR DOING
SO THIS NOTE OR A COPY HEREOF VERIFIED BY AFFIDAVIT SHALL BE SUFFICIENT WARRANT,
WHEREUPON A JUDGMENT AND/OR WRIT OF POSSESSION AND/OR REPLEVIN OR OTHER
APPROPRIATE PROCESS TO OBTAIN POSSESSION OF SUCH MORTGAGED PROPERTY MAY BE
ISSUED FORTHWITH, WITHOUT ANY PRIOR WRIT OR PROCEEDING WHATSOEVER. THIS
AUTHORITY AND POWER SHALL NOT BE EXHAUSTED BY ANY EXERCISE THEREOF, AND JUDGMENT
MAY BE CONFESSED AS AFORESAID FROM TIME TO TIME AS OFTEN AS THERE IS OCCASION
THEREFOR UNTIL ALL SUMS DUE AND OWING HEREUNDER ARE FULLY PAID, PERFORMED,
DISCHARGED AND SATISFIED.

 

THE BORROWER ACKNOWLEDGES THAT THE BORROWER HAS WAIVED THE RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING ON THIS NOTE.

 

NEOSE TECHNOLOGIES, INC.

By:

--------------------------------------------------------------------------------

Name:

Title:



--------------------------------------------------------------------------------

Schedule to Term Loan Note

 

Payment Schedule



--------------------------------------------------------------------------------

EXHIBIT B

 

Form of Standby Letter of Credit



--------------------------------------------------------------------------------

EXHIBIT C

 

Form of Intercreditor Agreement



--------------------------------------------------------------------------------

 

EXHIBIT D

 

Disclosure Schedule

 

1.   

Definitions

  

GE Equipment

2.   

Section 4.6

  

Contingent Liabilities

3.   

Section 4.9

  

Taxes

4.   

Section 4.12

  

Compliance with Laws

5.   

Section 4.13

  

Environmental Laws

6.   

Section 4.15

  

Indebtedness

7.   

Section 4.23

  

Intellectual Property